Citation Nr: 0836682	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as the result of treatment received 
at Chenango Memorial Hospital in August 2005.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 2001 to 
September 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Medical Center in Canandaigua, New York (VAMC).  


FINDINGS OF FACT

1.	Service connection is currently in effect for the 
residuals of a low back injury, rated 40 percent disabling; 
the residuals of a right shoulder injury, rated 10 percent 
disabling; the residuals of a cervical injury, rated 10 
percent disabling; the residuals of a right index flexor 
tendon injury, rated 10 percent disabling; and bilateral 
hearing loss, rated noncompensable.  His combined evaluation 
is 60 percent.  

2.	Treatment received from Chenango Memorial Hospital in 
August 2005, is not shown to have been rendered for a service 
connected disability.  

3.	Treatment received from Chenango Memorial Hospital in 
August 2005, is not shown to have been rendered for a medical 
emergency.  


CONCLUSIONS OF LAW

1.	The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered from Chenango Memorial Hospital in August 2005, have 
not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2007).  

2.	The criteria for reimbursement or payment for unauthorized 
medical services rendered in connection with treatment 
rendered from Chenango Memorial Hospital in August 2005, have 
not been met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in December 2005, the VAMC notified 
the appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran is claiming payment or reimbursement of medical 
expenses incurred during treatment received at Chenango 
Memorial Hospital in August 2005.  It is noted that service 
connection is currently in effect for the residuals of a low 
back injury, rated 40 percent disabling; the residuals of a 
right shoulder injury, rated 10 percent disabling; the 
residuals of a cervical injury, rated 10 percent disabling; 
the residuals of a right index flexor tendon injury, rated 10 
percent disabling; and bilateral hearing loss, rated 
noncompensable.  His combined evaluation is 60 percent.  

Medical evidence of record shows that the veteran was seen in 
that facility with a chief complaint of abdominal pain that 
had started about one week prior to admission and was still 
present.  The pain was described as generalized in location 
and of moderate to severe intensity.  At the time of 
treatment in the emergency department the pain was 
characterized as moderate in nature.  He had mild nausea and 
mild vomiting.  He also had mild diarrhea.  Examination 
showed a subjective low grade fever, no constipation, 
hematemesis or difficulty with urination.  There was no chest 
pain, difficulty breathing, cough or skin rash present.  All 
other systems were otherwise negative.  After several hours 
in the emergency department, it was determined that the 
likelihood of a serious intra-abdominal process was low and 
that the veteran could be followed on an outpatient basis.  
He was discharged to home in good and improved condition.  
The clinical impression was generalized abdominal pain of 
undetermined cause.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120.  

The record reflects that the veteran reported to the 
emergency room with abdominal pain of approximately one week 
duration.  The veteran has not been service connected for 
any abdominal disability, nor is it shown that the abdominal 
disorder is affecting any of his service connected 
disabilities.  He is not in receipt of a total rating by 
reason of individual unemployability due to service 
connected disabilities and is not taking part in Chapter 31 
rehabilitation.  Furthermore, appellant waited one week with 
the same symptoms, clearly indicating that there was no 
concern that this was an emergency.  As such, he is not 
entitled to payment or reimbursement under the provisions of 
38 C.F.R. § 17.120.  

Therefore, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law No. 106-177. The 
provisions of the Millennium Act became effective as of May 
29, 2000. To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson 
who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in 
an ambulance and the ambulance personnel determined that 
the nearest available appropriate level of care was at a 
non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran or 
provider against a third party for payment of such 
treatment and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2007).

As noted, the veteran was treated at the emergency department 
for abdominal pain of approximately one week duration.  The 
pain was characterized as being from moderate to severe in 
nature during this time, but at the time of the treatment was 
moderate in severity.  While he had additional symptoms of 
nausea and vomiting, these were described as mild and all of 
the symptoms had resolved within several hours of treatment.  
This is not considered by the Board to be a condition of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health as described in 
the applicable regulations outlined above.  This is 
especially true here where appellant had the symptoms for a 
week before seeking treatment.  Under these circumstances as 
the veteran does not satisfy at least one of the requisite 
criterion set forth above, the reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred as the result of treatment received at Chenango 
Memorial Hospital in August 2005, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


